SLIP OP. 07-30

UNITED STATES COURT OF INTERNATIONAL TRADE
BEFORE: HON. GREGORY W. CARMAN, JUDGE


INTERNATIONAL CUSTOM
PRODUCTS, INC.,
                                        Plaintiff,           Court No. 05-00341

                        v.

UNITED STATES OF AMERICA,

                                        Defendant,



                                       JUDGMENT ORDER

        Whereas the Court of Appeals for the Federal Circuit reversed in part and vacated in part

the judgment of the Court of International Trade (International Custom Products v. United States,

374 F. Supp. 2d 1311 (CIT 2005)), it is hereby

        ORDERED that U.S. Customs and Border Protection may liquidate or reliquidate, under

subheading 0405.20.30, Harmonized Tariff Schedule of the United States, at the duty rate of

S1.996/kg, plus additional safeguard duties, the entries listed in the April 18, 2005 Notice of

Action issued to plaintiff; and it is further

        ORDERED this action be. and hereby is, dismissed.




                                                     /s/         Gregory W. Carman
                                                                       Judae
Dated: New York, New York
       This jtffay of